Exhibit 10.28

 

[FORM OF EXECUTIVE OFFICER]

CHANGE IN CONTROL SEVERANCE AGREEMENT

 

THIS CHANGE IN CONTROL SEVERANCE AGREEMENT (this “Agreement”), effective as of
                            ,                (the “Effective Date”), is made by
and between FARMER BROS. CO., a Delaware corporation (the “Company”), and
                                  (the “Executive”).

 

WHEREAS, the Company considers it essential to foster the continued employment
of well qualified, senior executive management personnel; and

 

WHEREAS, the Company has determined that appropriate steps should be taken to
foster such continued employment by setting forth the benefits and compensation
to be awarded to such personnel in the event of a voluntary or involuntary
termination within the meaning of this Agreement; and

 

WHEREAS, the Company further recognizes that the possibility of a Change in
Control of the Company exists and that such possibility, and the uncertainty and
questions that it may raise among executive management, may result in the
departure or distraction of executive personnel to the detriment of the Company;
and

 

WHEREAS, the Company has further determined that appropriate steps should be
taken to reinforce and encourage the continued attention and dedication of
members of the Company’s executive management, including the Executive, to their
assigned duties without distraction in the face of potentially disturbing
circumstances arising from the possibility of a Change in Control;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Executive hereby agree as follows:

 

1.                                       Term of Agreement.  The term of this
Agreement shall commence as of the date hereof and expire on the close of
business on                                        , 20       ; provided,
however, that (i) commencing on January 1,                              and each
January 1 thereafter, the term of this Agreement will automatically be extended
for an additional year unless, not later than September 30 of the immediately
preceding year, the Company (provided no Change in Control has occurred and no
Threatened Change in Control is pending) or the Executive shall have given
notice that it or the Executive, as the case may be, does not wish to have the
Term extended; (ii) if, prior to a Change in Control, the Executive ceases for
any reason to be an employee of the Company, thereupon without further action
the Term shall be deemed to have expired and this Agreement will immediately
terminate and be of no further effect.

 

2.                                       Definitions

 

(a)                                  “Base Salary” shall mean the Executive’s
salary, which excludes Bonuses, at the rate in effect when an event triggering
benefits under Section 3 of this Agreement occurs.

 

(b)                                 “Beneficial Owner” or “Beneficial Ownership”
shall have the meaning ascribed to such term in Rule 13d-3 of the Exchange Act.

 

(c)                                  “Board” or “Board of Directors” shall mean
the Board of Directors of Farmer Bros. Co., or its successor.

 

1

--------------------------------------------------------------------------------


 

(d)                                 “Bonus(es)” shall mean current cash
compensation over and above Base Salary whether awarded under the Company’s
Incentive Compensation Plan or otherwise awarded.

 

(e)                                  “Cause” shall mean:

 

(i)                                     the Executive’s material fraud,
malfeasance, or gross negligence, willful and material neglect of Executive’s
employment duties or Executive’s willful and material misconduct with respect to
business affairs of the Company or any subsidiary of the Company or

 

(ii)                                  Executive’s conviction of or failure to
contest prosecution for a felony or a crime involving moral turpitude.

 

A termination of Executive for “Cause” based on clause (i) of the preceding
sentence can be made only by delivery to Executive of a resolution duly adopted
by the affirmative vote of not less than three quarters of the Board then in
office at a meeting of the Board called and held for such purpose, after
reasonable notice to the Executive and an opportunity for the Executive,
together with the Executive’s counsel (if the Executive chooses to have counsel
present at such meeting), to be heard before the Board, finding that, in the
good faith opinion of the Board, the Executive had committed an act constituting
“Cause” as herein defined and specifying the particulars thereof in detail. 
Nothing herein will limit the right of the Executive or [his/her] beneficiaries
to contest the validity or propriety of any such determination.   A termination
for Cause based on clause (ii) above shall take effect immediately upon giving
of the termination notice. No act or omission shall be deemed “willful” if it
was due primarily to an error in judgment or ordinary negligence.

 

(f)                                    “Change in Control” shall mean:

 

(i)                                     An acquisition by any Person (as such
term is defined in Section 3(a)(9) of the Exchange Act and used in Sections
13(d) and 14(d) thereof, including a “group” as defined in
Section 13(d) thereof) of Beneficial Ownership of the Shares then outstanding
(the “Company Shares Outstanding”) or the voting securities of the Company then
outstanding entitled to vote generally in the election of directors (the
“Company Voting Securities Outstanding”), if such acquisition of Beneficial
Ownership results in the Person beneficially owning (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) fifty percent (50%) or more of
the Company Shares Outstanding or fifty percent (50%) or more of the combined
voting power of the Company Voting Securities Outstanding; excluding, however,
any such acquisition by a trustee or other fiduciary holding such Shares under
one or more employee benefit plans maintained by the Company or any of its
subsidiaries; or

 

(ii)                                  The approval of the stockholders of the
Company of a reorganization, merger, consolidation, complete liquidation, or
dissolution of the Company, the sale or disposition of all or substantially all
of the assets of the Company or any similar corporate transaction (in each case
referred to in this Section 2(f) as a “Corporate Transaction”), other than a
Corporate Transaction that would result in the outstanding common stock of the
Company immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into common stock of the surviving entity or a
parent or affiliate thereof) at least fifty percent (50%) of the outstanding
common stock of the Company or such surviving entity or parent or affiliate
thereof immediately after such Corporate Transaction; provided, however, if the
consummation of such Corporate Transaction is subject, at the time of such
approval by stockholders, to the consent of any government or governmental
agency, the Change in Control shall not occur until the obtaining of such
consent (either explicitly or implicitly); or

 

(iii)                               A change in the composition of the Board
such that the individuals who, as of the Effective Date, constitute the Board
(such Board shall be hereinafter referred to as the

 

2

--------------------------------------------------------------------------------


 

“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, for purposes of this Section 2(f) that any individual
who becomes a member of the Board subsequent to the Effective Date whose
election, or nomination for election by the Company’s stockholders, was approved
by a vote of at least a majority of those individuals who are members of the
Board and who were also members of the Incumbent Board (or deemed to be such
pursuant to this proviso) shall be considered as though such individual were a
member of the Incumbent Board; but, provided, further, that any such individual
whose initial assumption of office occurs as a result of either an actual or
threatened election contest (as such terms are used in Rule 14a-11 of Regulation
14A promulgated under the Exchange Act, including any successor to such Rule),
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board, shall not be so considered as a member
of the Incumbent Board.

 

(g)                                 “Code” shall mean the Internal Revenue Code
of 1986, as amended from time to time.

 

(h)                                 “Disability” shall mean the Executive’s
inability as a result of physical or mental incapacity to substantially perform
[his/her] duties for the Company on a full-time basis for a period of six
(6) months.

 

(i)                                     “Exchange Act” shall mean the Securities
Exchange Act of 1934, as amended from time to time, or any successor act
thereto.

 

(j)                                     “Involuntary Termination” shall mean a
termination of the Executive’s employment by the Company that occurs for reasons
other than for Cause, Disability or death.

 

(k)                                  “Threatened Change in Control” shall mean
any bona fide pending tender offer for any class of the Company’s outstanding
Shares, or any pending bona fide offer to acquire the Company by merger or
consolidation, or any other pending action or plan to effect, or which would
lead to, a Change in Control of the Company as determined by the Incumbent
Board. A Threatened Change in Control Period shall commence on the first day the
actions described in the preceding sentence become manifest and shall end when
such actions are abandoned or the Change in Control occurs.

 

(l)                                     “Shares” shall mean the shares of common
stock of the Company.

 

(m)                               “Resignation for Good Reason” shall mean a
termination of the Executive’s employment by the Executive due to:

 

(i)                                     a significant reduction of the
Executive’s responsibilities, duties or authority;

 

(ii)                                  a material reduction in the Executive’s
Base Salary; or

 

(iii)                               a Company-required material relocation of
the Executive’s principal place of employment;

 

provided, however, that any such condition shall not constitute “Good Reason”
unless both (x) the Executive provides written notice to the Company describing
the condition claimed to constitute Good Reason in reasonable detail within
ninety (90) days of the initial existence of such condition, and (y) the Company
fails to remedy such condition within thirty (30) days of receiving such written
notice thereof; and provided, further, that in all events the termination of the
Executive’s employment with the Company shall not be treated as a termination
for “Good Reason” unless such

 

3

--------------------------------------------------------------------------------


 

termination occurs not more than one (1) year following the initial existence of
the condition claimed to constitute “Good Reason.

 

3.                                       Events That Trigger Benefits Under This
Agreement.  The Executive shall be eligible for the compensation and benefits
described in Section 4 of this Agreement as follows:

 

(a)                                  A Change in Control occurs and Executive’s
employment is Involuntarily Terminated or terminated by Resignation for Good
Reason within twenty-four (24) months following the occurrence of the Change in
Control; or

 

(b)                                 A Threatened Change in Control occurs and
the Executive’s employment is Involuntarily Terminated or terminated by
Resignation for Good Reason during the Threatened Change in Control Period.

 

4.                                       Benefits Upon Termination.  If the
Executive becomes eligible for benefits under Section 3 above, the Company shall
pay or provide to the Executive the following compensation and benefits:

 

(a)                                  Salary.  The Executive will receive as
severance an amount equal to [his/her] Base Salary at the rate in effect on the
date of termination for a period of twenty-four (24) months, such payment to be
made in installments in accordance with the Company’s standard payroll
practices, such installments to commence, subject to Section 9(j)(ii), in the
month following the month in which the Executive’s Separation from Service
occurs.  The Executive shall also receive a payment equal to one hundred percent
(100%) of the Executive’s target Bonus for the fiscal year in which the date of
termination occurs (or, if no target Bonus has been assigned to the Executive as
of the date of termination, the average Bonus paid by the Company to the
Executive for the last three (3) completed fiscal years or for the number of
completed fiscal years that Executive has been in the employ of the Company if
fewer than three, prior to the termination date), such payment to be made,
subject to Section 9(j)(ii), in a lump sum within thirty (30) days after the end
of the Company’s fiscal year in which the Executive’s date of termination
occurs.  As used herein, a “Separation from Service” occurs when the Executive
dies, retires, or otherwise has a termination of employment with the Company
that constitutes a “separation from service” within the meaning of Treasury
Regulation Section 1.409A-1(h)(1), without regard to the optional alternative
definitions available thereunder.

 

(b)                                 Qualified and Non-Qualified Plan Coverage. 
Subject to the eligibility provisions of the plans, the Executive shall continue
to participate in the tax-qualified and non-qualified retirement, savings and
employee stock ownership plans of the Company during the twenty four (24) month
period following the Executive’s date of termination unless the Executive
commences Employment prior to the end of the twenty four (24) month period, in
which case, such participation shall end on the date of [his/her] new
employment. The Executive shall inform the Company promptly upon commencing new
employment.

 

(c)                                  Health, Dental, and Life Insurance
Coverage.  The health, dental, and life insurance benefits coverage provided to
the Executive at [his/her] date of termination shall be continued by the Company
during the twenty-four (24) month period following the Executive’s date of
termination unless the Executive commences employment prior to the end of the
twenty four (24) month period and qualifies for substantially equivalent
insurance benefits with the Executive’s new employer , in which case, such
insurance coverages shall end on the date of qualification.  The Executive shall
inform the Company promptly of [his/her] qualification for any of such insurance
coverages.  . The Company shall provide for such insurance coverages at its
expense at the same level and in the same manner as if the Executive’s
employment had not terminated (subject to the customary changes in such
coverages if the

 

4

--------------------------------------------------------------------------------


 

Executive retires under a Company retirement plan, reaches age 65, or similar
events and subject to Executive’s right to make any changes in such coverages
that an active employee is permitted to make). Any additional coverages the
Executive had at termination, including dependent coverage, will also be
continued for such period on the same terms, to the extent permitted by the
applicable policies or contracts. Any costs the Executive was paying for such
coverages at the time of termination shall be paid by the Executive by separate
check payable to the Company each month in advance. If the terms of any benefit
plan referred to in this Section do not permit continued participation by the
Executive, the Company will arrange for other coverage at its expense providing
substantially similar benefits. If the Executive is covered by a split-dollar or
similar life insurance program at the date of termination, [he/she] shall have
the option in [his/her] sole discretion to have such policy transferred to him
upon termination, provided that the Company is paid for its interest m the
policy upon such transfer.

 

(d)                                 Outplacement Services.  The Company shall
provide the Executive with outplacement services by a firm selected by the
Executive, at the expense of the Company, in an amount up to $25,000.

 

(e)                                  No Mitigation Obligation.  The Company
hereby acknowledges that it will be difficult and may be impossible for the
Executive to find reasonably comparable employment following termination of
Executive’s employment by the Company and that the non-solicitation covenant
contained in Section 6 may further limit the employment opportunities for the
Executive.  Accordingly, the payment of the compensation and benefits by the
Company to the Executive in accordance with the terms of this Agreement is
hereby acknowledged by the Company to be reasonable, and the Executive will not
be required to mitigate the amount of any payment provided for this Agreement by
seeking other employment or otherwise, nor will any profits, income, earnings or
other benefits from any source whatsoever create any mitigation, offset,
reduction or any other obligation on the part of the Executive hereunder or
otherwise, except as expressly provided in the first sentence of Section 4(c).

 

5.                                       Parachute Payments.  Notwithstanding
anything contained in this Agreement to the contrary, in the event that the
compensation and benefits provided for in this Agreement to Executive together
with all other payments and the value of any benefit received or to be received
by Executive:

 

(a)                                  constitute “parachute payments” within the
meaning of Section 280G of the Code, and

 

(b)                                 but for this Section, would be subject to
the excise tax imposed by Section 4999 of the Code, the Executive’s compensation
and benefits pursuant to the terms of this Agreement shall be payable either:

 

(i)                                     in full, or

 

(ii)                                  in such lesser amount which would result
in no portion of such compensation and benefits being subject to excise tax
under Section 4999 of the Code, whichever of the foregoing amounts, taking into
account the applicable federal, state and local income taxes and the excise tax
imposed by Section 4999, results in the receipt by Executive on an after-tax
basis, of the greatest amount of compensation and benefits under this Agreement,
notwithstanding that all or some portion of such compensation and benefits may
be subject to the excise tax imposed under Section 4999 of the Code.  Unless the
Company and Executive otherwise agree in writing, any determination required
under this Section 5 shall be made in writing by the Company’s independent
public accountants serving immediately before the Change in Control (the
“Accountants”), whose determination shall be conclusive and binding upon
Executive and the Company for all purposes.  For purposes of making the
calculations required by this Section 5, the Accountants may make reasonable
assumptions and approximations

 

5

--------------------------------------------------------------------------------


 

concerning applicable taxes and may rely on reasonable good faith
interpretations concerning the applications of Section 280G and 4999 of the
Code.  The Company shall cause the Accountants to provide detailed supporting
calculations of its determination to Executive and the Company.  Executive and
the Company shall furnish to the Accountants such information and documents as
the Accountants may reasonably request in order to make a determination under
this Section. The Company shall bear all costs the Accountants may reasonably
incur in connection with any calculations contemplated by this Section 5.

 

6.                                       Obligation Not to Solicit

 

(a)                                  Executive hereby agrees that while
Executive is receiving compensation and benefits under this Agreement, Executive
shall not in any manner attempt to induce or assist others to attempt to induce
any officer, employee, customer or client of the Company to terminate its
association with the Company, nor do anything directly or indirectly to
interfere with the relationship between the Company and any such persons or
concerns.

 

(b)                                 In the event that the Executive engages in
any activity in violation of Section 6(a), all compensation and benefits
described in Section 4 shall immediately cease.

 

7.                                       Confidentiality.  The terms of this
Agreement are to be of the highest confidentiality. In order to insure and
maintain such confidentiality, it is agreed that neither party, including all
persons and entities under a party’s control, shall, directly or indirectly,
publicize or disclose to third persons the terms of this Agreement or the
substance of negotiations with respect to it; provided, however, that nothing
herein shall be construed to prevent disclosures which are reasonably necessary
to enforce the terms of this Agreement or which are otherwise required by law to
be made to governmental agencies or others; moreover, nothing herein shall be
construed to prevent the parties hereto, or their attorneys, from making such
disclosures for legitimate business purposes to their respective insurers,
financial institutions, accountants and attorneys or, in the case of a
corporation, limited liability company or partnership, to its respective
officers, directors, employees, managers, members and agents or any of its
respective subsidiaries, group or divisions, provided that each such recipient
of such disclosures agrees to be bound by the requirements concerning disclosure
of confidential information as set forth in this Paragraph 7.

 

8.                                       Settlement of Disputes; Arbitration

 

(a)                                  All disputes arising under or in connection
with this Agreement, shall be submitted to binding arbitration in Los Angeles
County before an arbitrator selected by mutual agreement of the parties.  If the
parties are unable to agree mutually on an arbitrator within thirty (30) days
after a written demand for arbitration is made, the matter shall be submitted to
JAMS/ENDISPUTE (“JAMS”) or successor organization for binding arbitration in Los
Angeles County by a single arbitrator who shall be a former California Superior
Court judge.  The arbitrator shall be selected by JAMS in an impartial manner
determined by it.  Except as may be otherwise provided herein, the arbitration
shall be conducted under the California Arbitration Act, Code of Civil Procedure
§1280 et seq.  The parties shall have the discovery rights provided in Code of
Civil Procedure §§1283.05 and 1283.1.  The arbitration hearing shall be
commenced within ninety (90) days of the appointment of the arbitrator, and a
decision shall be rendered by the arbitrator within thirty (30) days of the
conclusion of the hearing.  The arbitrator shall have complete authority to
render any and all relief, legal and equitable, appropriate under California
law, including the award of punitive damages where legally available and
warranted.  The arbitrator shall award costs of the proceeding, including
reasonable attorneys’ fees, to the party or parties determined to have
substantially prevailed, but such award for attorneys’ fees shall not exceed One
Hundred Thousand Dollars ($100,000).  Judgment on the award can be entered in a
court of competent jurisdiction.

 

6

--------------------------------------------------------------------------------


 

(b)                                 The foregoing notwithstanding, if the amount
in controversy exceeds $200,000, exclusive of attorneys’ fees and costs, the
matter shall be litigated in the Los Angeles County Superior Court as a regular
civil action except that a former California Superior Court Judge selected by
JAMS in an impartial manner shall be appointed as referee to determine, sitting
without a jury (a jury being waived by all parties hereto), all issues pursuant
to California Code of Civil Procedure §638(1).  Judgment entered on the decision
of the referee shall be appealable as a judgment of the Superior Court.  The
prevailing party shall be entitled to receive its reasonable attorneys’ fees and
costs from the other party, but such award for attorneys’ fees shall not exceed
One Hundred Thousand Dollars ($100,000).

 

9.                                       Miscellaneous

 

(a)                                  Notices. Any notice or other communication
required or permitted under this Agreement shall be effective only if it is in
writing and shall be deemed to have been duly given when delivered personally or
seven days after mailing if mailed first class by registered or certified mail,
postage prepaid, addressed as follows:

 

If to the Company:                                           Farmer Bros. Co

20333 South Normandie Avenue

Torrance, CA  90502

Attn: Chief Executive Officer

 

with a copy to:                                                              
John M. Anglin, Esq.

Anglin, Flewelling, Rasmussen, Campbell & Trytten LLP

199 South Los Robles Avenue, Suite 600

Pasadena, CA  91101-2459

 

If to the Executive:

 

 

 

or to such other address as any party may designate by notice to the others.

 

(b)                                 Assignment.  This Agreement shall inure to
the benefit of and shall be binding upon the parties hereto and their respective
executors, administrators, heirs, personal representatives, and successors, but,
except as hereinafter provided, neither this Agreement nor any right hereunder
may be assigned or transferred by either party thereto, or by any beneficiary or
any other person, nor be subject to alienation, anticipation, sale, pledge,
encumbrance, execution, levy, or other legal process of any kind against the
Executive, [his/her] beneficiary or any other person. Notwithstanding the
foregoing, any person or business entity succeeding to substantially all of the
business of the Company by purchase, merger, consolidation, sale of assets, or
otherwise, shall be bound by and shall adopt and assume this Agreement and the
Company shall cause the assumption of this Agreement by such successor. If
Executive shall die while any amount would still be payable to Executive
hereunder (other than amounts that, by their terms, terminate upon the death of
Executive) if Executive had continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to the executors, personal representatives or administrators of
Executive’s estate.

 

(c)                                  No Obligation to Fund.  The agreement of
the Company (or its successor) to make payments to the Executive hereunder shall
represent solely the unsecured obligation of the Company (and its successor),
except to the extent the Company (or its successors) in its sole discretion
elects in whole or in part to fund its obligations under this Agreement pursuant
to a trust arrangement or otherwise.

 

7

--------------------------------------------------------------------------------


 

(d)                                 Applicable Law.  This Agreement shall be
governed by and construed and enforced in accordance with the laws of the State
of California, without giving effect to conflict of law principles.

 

(e)                                  Amendment.  This Agreement may only be
amended by a written instrument signed by the parties hereto, which makes
specific reference to this Agreement.

 

(f)                                    Severability.  If any provision of this
Agreement shall be held invalid or unenforceable by any court of competent
jurisdiction, such holding shall not invalidate or render unenforceable any
other provisions hereof.

 

(g)                                 Withholding.  The Company shall have the
right to withhold any and all local, state and federal taxes which may be
withheld in accordance with applicable law.

 

(h)                                 Other Benefits.  Nothing in this Agreement
shall limit or replace the compensation or benefits payable to Executive, or
otherwise adversely affect Executive’s rights, under any other benefit plan,
program, or agreement to which Executive is a party.

 

(i)                                     Employment Rights.  Nothing expressed or
implied in this Agreement will create any right or duty on the part of the
Company or the Executive to have the Executive remain in the employment of the
Company or any Subsidiary prior to or following any Change in Control.  The
Company and Executive are parties to an Employment Agreement executed
concurrently herewith.  Except as provided in [Section 11] of the Employment
Agreement, the provisions of the Employment Agreement and this Agreement are
cumulative.

 

(j)                                     Section 409A

 

(i)                                     It is intended that any amounts payable
under this Agreement shall either be exempt from or comply with Section 409A of
the Code (including the Treasury regulations and other published guidance
relating thereto) (“Code Section 409A”) so as not to subject the Executive to
payment of any additional tax, penalty or interest imposed under Code
Section 409A.  The provisions of this Agreement shall be construed and
interpreted to avoid the imputation of any such additional tax, penalty or
interest under Code Section 409A yet preserve (to the nearest extent reasonably
possible) the intended benefit payable to the Executive.

 

(ii)                                  Notwithstanding any provision of this
Agreement to the contrary, if the Executive is a “specified employee” within the
meaning of Treasury Regulation Section 1.409A-1(i) as of the date of the
Executive’s Separation from Service, the Executive shall not be entitled to any
payment or benefit pursuant to Section 4 until the earlier of (i) the date which
is six (6) months after the Executive’s Separation from Service for any reason
other than death, or (ii) the date of the Executive’s death.  Any amounts
otherwise payable to the Executive upon or in the six (6) month period following
the Executive’s Separation from Service that are not so paid by reason of this
Section 9(j)(ii) shall be paid (without interest) as soon as practicable (and in
all events within thirty (30) days) after the date that is six (6) months after
the Executive’s Separation from Service (or, if earlier, as soon as practicable,
and in all events within thirty (30) days, after the date of the Executive’s
death).  The provisions of this Section 9(j)(ii) shall only apply if, and to the
extent, required to avoid the imputation of any tax, penalty or interest
pursuant to Code Section 409A.

 

(iii)                               To the extent that any benefits or
reimbursements pursuant to Section 4(c) or Section 4(d) are taxable to the
Executive, any reimbursement payment due to the Executive

 

8

--------------------------------------------------------------------------------


 

pursuant to any such provision shall be paid to the Executive on or before the
last day of the Executive’s taxable year following the taxable year in which the
related expense was incurred.  The benefits and reimbursements pursuant to such
provisions are not subject to liquidation or exchange for another benefit and
the amount of such benefits and reimbursements that the Executive receives in
one taxable year shall not affect the amount of such benefits or reimbursements
that the Executive receives in any other taxable year.

 

[SIGNATURES FOLLOW]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officers and the Executive has hereunder set
[his/her] hand, as of the date first above written.

 

Company:

FARMER BROS. CO.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Executive:

 

 

[Name of Executive]

 

10

--------------------------------------------------------------------------------


 

SCHEDULE OF EXECUTIVE OFFICERS

 

Roger M. Laverty III

Drew H. Webb

John E. Simmons

Heidi L. Modaro

 

11

--------------------------------------------------------------------------------